Citation Nr: 1037867	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the character of the appellant's discharge from military 
service constitutes a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The appellant had active service from December 1966 to June 1969.  
He had unauthorized absence (UA) from October 7, 1968 to October 
30, 1968, and from November 5, 1968 to December 11, 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 administrative decision of the VA 
Regional Office (RO) in Reno, Nevada, which determined that the 
appellant's discharge is considered dishonorable for VA purposes.

In March 2009, the case was remanded for further development.


FINDINGS OF FACT

1.  The appellant began to serve a four-year enlistment in 
December 1966.

2.  He was subsequently found to have unauthorized absences over 
the periods of October 7-30, 1968, and November 5 to December 11, 
1968, for a total period of 58 days.

3.  In June 1969, he received an undesirable discharge by reason 
of unfitness because of his unauthorized use and possession of 
habit-forming narcotic drugs or marijuana.

4.  The appellant was not insane during any part of his military 
service, to include any period of UA.  




CONCLUSION OF LAW

The character of the appellant's service, from December 1966 to 
June 1969, precludes entitlement to VA benefits.  38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
Because this case involves the legal question regarding whether 
the appellant has adequate standing to apply for VA benefits, the 
notice and duty to assist provisions do not apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the RO provided notice to the 
appellant in correspondence in October 2003 that notified him of 
information and evidence necessary to substantiate whether the 
character of his discharge rendered him ineligible for benefits.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Service treatment records and service personnel 
records have been associated with the claims file.  Private 
medical records were obtained and the appellant submitted written 
statements in support of his claim.  The appellant has not 
identified any additional evidence pertinent to his claim, which 
is not already of record.  VA has no obligation to provide any 
further notice or assistance to this appellant.

The appellant has not alleged or demonstrated any prejudice as to 
the content or timing of the notices.  Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls on the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  He is not prejudiced by a decision at 
this time.

The appellant seeks service connection for several disabilities 
including bronchitis, asthma, a sinus disorder, a personality 
disorder, and Tourette's syndrome.  He contends that he is 
eligible for VA benefits. 

A person seeking VA benefits must first establish that they have 
attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 
38, 40 (1997).  The term "veteran" means a person who served in 
the active military, naval or air service, and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a) (2009).  A discharge issued under honorable conditions is 
binding on VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory 
bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of the 
following conditions listed under 38 C.F.R. § 3.12(c): (1) As a 
conscientious objector who refused to perform military duty, wear 
the uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general court-
martial; (3) Resignation by an officer for the good of the 
service; (4) As a deserter; (5) As an alien during a period of 
hostilities, where it is affirmatively shown that the former 
service member requested his or her release; and (6) By reason of 
a discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days (the regulation provides 
certain exceptions to this condition).

A person discharged under conditions other than honorable on the 
basis of an AWOL period of at least 180 days is barred from 
receipt of VA benefits "unless such person demonstrates to the 
satisfaction of the Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence."  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will 
be considered in determining whether there are "compelling 
circumstances" to warrant the prolonged unauthorized absence:

(i) Length and character of service exclusive of the period of 
prolonged AWOL.  Service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it can 
be characterized as honest, faithful and meritorious and of 
benefit to the Nation.

(ii) Reasons for going AWOL.  Reasons which are entitled to be 
given consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations or 
duties owed to third parties.  The reasons for going AWOL should 
be evaluated in terms of the person's age, cultural background, 
educational level and judgmental maturity.  Consideration should 
be given to how the situation appeared to the person himself or 
herself, and not how the adjudicator might have reacted.  
Hardship or suffering incurred during overseas service, or as a 
result of combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered in 
evaluating the person's state of mind at the time the prolonged 
AWOL period began.

(iii) A valid legal defense exists for the absence which would 
have precluded a conviction for AWOL.  Compelling circumstances 
could occur as a matter of law if the absence could not validly 
be charged as, or lead to a conviction of, an offense under the 
Uniform Code of Military Justice.  For purposes of this 
paragraph, the defense must go directly to the substantive issue 
of absence rather than to procedures, technicalities, or 
formalities.

The Board is not required to simply accept the appellant's 
statements that he had compelling circumstances for a prolonged 
period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. 
Cir. 2003) (adjudicator permitted to look at totality of evidence 
rather than merely accepting whatever rationale a claimant might 
offer for periods of AWOL).

As to the regulatory bars, a discharge or release because of one 
of the offenses specified under 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions: (1) Acceptance 
of an undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude (This includes, generally, conviction of a felony); (4) 
Willful and persistent misconduct (This includes a discharge 
under other than honorable conditions, if it is determined that 
it was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors affecting 
the performance of duty (examples of homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty include child molestation, homosexual 
prostitution, homosexual acts or conduct accompanied by assault 
or coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior rank, 
grade, or status.).

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).

An absence without leave, precluding the performance of military 
duties, cannot constitute a minor offense for purposes of willful 
and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, unless it 
is found that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Insanity is a defense to all statutory and regulatory 
bars, while compelling circumstances is only a defense to the 
statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or (2) who 
interferes with the peace of society; or (3) who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(a).  In the 
process of consulting various well-accepted legal authority, VA 
General Counsel has noted that the term insanity was synonymous 
with psychosis.  VAOPGCPREC 20-97.

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The appellant's service personnel records reveal that his date of 
entry into active service was December 1966 for a period of four 
years.  His separation papers, DD Form 214, confirm his entry 
into active service in December 1966.

Service personnel records reveal that the appellant had UA over 
the periods of October 7-30, 1968, and November 5 to December 11, 
1968, for a total period of 58 days.  In June 1969, he received 
an undesirable discharge by reason of unfitness because of his 
unauthorized use and possession of habit-forming narcotic drugs 
or marijuana.  In records documenting the basis for this 
discharge, it was noted that the appellant used drugs quite a 
bit, and that he hated the Corps and would take UA again and 
again until he was discharged.  While a medical evaluation 
revealed an impression of passive-aggressive personality, it 
indicated that there was no sign of psychosis.

The appellant has maintained that he had Tourette's syndrome and 
bipolar disorder during service, which caused him to use UA and 
to use drugs.  He further notes that he was distraught during 
this period due to the fact that his older sister was suffering 
from multiple sclerosis.  

Initially, the Board notes that it has not been presented with 
any evidence that the appellant's discharge was in lieu of a 
general court-martial so as to constitute a bar under 38 C.F.R. § 
3.12(d)(1).  In this regard, the service records only reflect 
that the appellant was found guilty of several special court 
martials related to his UA and that he avoided further 
prosecution for his drug use by accepting the undesirable 
discharge.  Thus, the Board finds that there is insufficient 
evidence for it to conclude that the appellant accepted an 
undesirable discharge to avoid a trial by general court martial.  
Furthermore, the Board notes that it has not been shown that the 
appellant was AWOL for a continuous period of at least 180 days 
to warrant application of the bar under 38 C.F.R. § 3.12(c)(6).  

However, based on the evidence presented, the Board finds that 
the appellant's discharge from service was due to willful and 
persistent misconduct that was not a minor offense.  In this 
regard, the United States Court of Appeals for Veterans Claims 
(Court) found in Stringham that there is a legitimate question as 
to whether the minor-offense exception can apply to a situation 
involving multiple offenses.  The Court also found that offenses 
which are the type of offenses that would interfere with the 
performance of military duties are not minor offenses.  Applying 
this authority and analysis to the facts of this case, the Board 
finds that the appellant's repeated in-service use of habit-
forming drugs and conduct of being absent without official leave 
were willful and persistent and cannot be considered minor.  In 
fact, the appellant made it clear at the time he accepted his 
undesirable discharge that he had no intention of remaining in 
service in order to complete his enlistment.  Without following 
orders or appearing for duty as required, the appellant's ability 
to perform his military duties was precluded, or at the very 
least significantly interfered with.  See Stringham, 8 Vet. App. 
at 448.  As such, the evidence indicates that the appellant 
repeatedly disregarded his superiors and requirements regarding 
his duty despite being aware that such behavior was prohibited 
and could result in disciplinary action.  The Board finds that 
his actions and behavior, then, were willful and persistent.

Since the Veteran was discharged for one of the reasons specified 
in 38 C.F.R. § 3.12(d), he will be barred from the payment of 
benefits, unless it is found that he was insane at the time of 
committing the offense causing such discharge or release or 
unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  Insanity is a defense to all statutory and 
regulatory bars, while compelling circumstances is only a defense 
to the statutory bar involving an AWOL period of at least 180 
days.

In this regard, the Board recognizes that there is medical 
opinion evidence that the appellant's current bipolar disorder 
and Tourette's syndrome existed at the time of the Veteran's 
service and contributed to his inability to adjust to military 
service.  However, the contemporaneous service treatment records 
show that, even assuming that these conditions existed but were 
misdiagnosed during service, there was still no evidence of 
psychosis or insanity.  Indeed, as was noted previously, at the 
time the appellant agreed to his undesirable discharge, it was 
specifically noted that he did not suffer from psychosis.  

In summary, the foregoing evidence is found to support the fact 
that the appellant's actions during service constituted willful 
and persistent misconduct and that he was not insane during his 
drug usage and/or periods of UA in service.  Accordingly, the 
Board finds that the character of his discharge is a bar to his 
receipt of VA compensation benefits.





ORDER

The character of the appellant's discharge from active military 
service is a bar to the receipt of VA benefits and the appeal is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


